Citation Nr: 1507262	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the right wrist (dominant hand). 

2.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the left wrist.

3.  Entitlement to an initial compensable rating for chondromalacia patella with patellar tendonitis of the left knee. 

4.  Entitlement to an initial compensable rating for chondromalacia patella of the right knee. 

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

6.  Entitlement to an initial compensable rating for bilateral hydrocele/varicocele with orchialgia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for carpal tunnel syndrome of the right and left wrists, chondromalacia patella with patellar tendonitis of the left knee, chondromalacia patella of the right knee, pseudofolliculitis barbae, and bilateral hydrocele/varicocele with orchialgia and assigned noncompensable ratings effective January 7, 2010, for all disabilities. 

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  At the Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of a copy of the November 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to a compensable rating for service-connected gastroesophageal reflux disease (GERD) has been raised by the record at the November 2013 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his service-connected disabilities on appeal.  In this regard, the Board observes that he was last examined by VA in October 2010.  Thereafter, as will be discussed in detail below, he testified at his November 2013 Board hearing that such service-connected disabilities had increased in severity.  Therefore, a remand is necessary in order to schedule him for appropriate VA examinations in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In this regard, the Veteran's carpal tunnel syndrome of the right and left wrists are rated as noncompensably disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which pertains to paralysis of the medial nerve.  At the October 2010 VA examination, the Veteran complained of aching and pain in his hands, especially when he was using a mouse or keyboard.  He reported being provided braces, which he indicated did not help much.  A brief physical examination revealed that the Veteran had a very mild positive wrist compression test on the left, negative Tinel's sign on an unspecified wrist, and a positive Phalen's sign on the left.  At his November 2013 Board hearing, the Veteran testified that he experiences pain in the wrists, tingling with occasional numbness in the fingers, and a sensation that his arms are falling asleep.  He reported that such symptomatology is difficult to deal with on a daily basis in his job in IT.  The Veteran further indicated that he was recently, in August 2013, issued wrist splints due to his increased complaints.  Therefore, as it appears that the physical examination conducted in October 2010 was somewhat cursory and the Veteran has alleged an increase in his carpal tunnel symptomatology, he should be afforded a contemporaneous VA examination so as to determine the nature and severity of such disabilities. 

The Veteran's service-connected bilateral knee disabilities are rated as noncompensably disabling under 38 C.F.R. §4.71a, Diagnostic Code 5260, which pertains to limitation of flexion of the leg.  At the Veteran's October 2010 VA examination, range of motion testing for his bilateral knees revealed extension to zero degrees and flexion to 135 degrees, with no pain on range of motion and no loss of motion.  The Board notes that full range of knee motion is from zero to 140 degrees.  There was no instability in either knee; however, there was crepitation in the bilateral knees and some tenderness of the patellar tendon of the left knee.  At his November 2013 Board hearing, the Veteran testified he  experienced knocking on his left knee, constant pain when using the knees, difficulty with sitting for a prolonged period, locking, and instability.  He further indicated that he lacked a full range of motion in both knees.  Therefore, as the Veteran has alleged an increase in his bilateral knee symptomatology, he should be afforded a contemporaneous VA examination so as to determine the nature and severity of such disabilities.

The Veteran's service-connected pseudofolliculitis barbae is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7813, which pertains to dermatophytosis and is rated based on disfigurement of the head, face, or neck, scars, or dermatitis, based on the predominant disability.  At the October 2010 VA examination, the Veteran's face and neck area had several smooth, elevated lesions particularly in the neck and jawline area.  It was also stated that it covered approximately 5 percent of his face and neck area and that overlying skin appeared to be normal without any findings of infection.  At his November 2013 Board hearing, the Veteran testified that he only shaved once since April 2010 and that, underneath his beard, he had bumps that were red and filled with puss.  He further indicated that he had ingrown hairs, redness, blemishes, and lesions, and that, at times, he experienced pain, especially after shaving.  Therefore, as the Veteran has alleged an increase in his pseudofolliculitis barbae symptomatology, he should be afforded a contemporaneous VA examination so as to determine the nature and severity of such disability.

The Veteran's service-connected bilateral hydrocele/varicocele with orchialgia is rated as noncompensably disabling under 38 C.F.R. §4.115b, Diagnostic Code 7599-7525, which pertains to chronic epididymo-orhitis, which is rated as urinary tract infections.  At the October 2010 VA examination, the Veteran's bilateral hydroceles was manifested by pain that seemed to come and go and was greater on the right side then on the left side.  On examination, there was no definite, but maybe minimal, fluid around the testicles, and the epididymides and testicles showed no evidence of mass or atrophy.  His spermatic cords and the scrotum were all normal.   At his November 2013 Board hearing, the Veteran testified that his left teste had increased in size, his right testicle throbbed on occasion, and there was increased fluid around the testicles.  He also stated that he was concerned about infertility and was seeking an analysis of his sperm.  Therefore, as the Veteran has alleged an increase in his hydrocele/varicocele with orchialgia symptomatology, he should be afforded a contemporaneous VA examination so as to determine the nature and severity of such disability.

Furthermore, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran testified that he just started seeking a private physician at NOVANT Healthcare beginning in August 2013.  While he submitted the records from his initial appointment, it is unclear whether he has continued treatment through such facility.  Therefore, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his service-connected disabilities on appeal, to include NOVANT Healthcare.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected carpal tunnel syndrome of the right and left wrists at the Washington, D.C. VA Medical Center, if possible.  Any indicated evaluations, studies, and tests should be conducted. The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

For both wrists, the examiner should identify the nature and severity of all manifestations of the Veteran's carpal tunnel syndrome of the right and left wrists, to include any neurological impairment and/or resulting limitation of motion.  The examiner should indicate whether such disabilities more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the median nerves.

The examiner should also comment on the impact the Veteran's service-connected carpal tunnel syndrome of the right and left wrists have on his daily life and employability.  

 All opinions expressed must be accompanied by supporting rationale.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected chondromalacia patella with patellar tendonitis of the left knee and service-connected chondromalacia patella of the right knee at the Washington, D.C. VA Medical Center, if possible.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

For both knees, the examiner should describe the nature and severity of all manifestations of the Veteran's knee disabilities.  He or she should specifically address the range of motion (flexion and extension), to include a measurement of where pain begins; any limitations of his range of motion based on pain, weakness, fatigability, or incoordination, or following repetitive testing; the presence of lateral instability or recurrent subluxation; and any meniscus abnormality.  

The examiner should also comment on the impact the Veteran's service-connected bilateral knee disabilities have on his daily life and employability.  

 All opinions expressed must be accompanied by supporting rationale.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected pseudofolliculitis barbae at the Washington, D.C. VA Medical Center, if possible.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should describe the nature and severity of the service-connected pseudofolliculitis barbae, to include the percentage of the entire body and exposed area affected, the frequency and type of any medications required, scarring, and any limitation of function, to include based on pain.  

The examiner should also comment on the impact the Veteran's service-connected pseudofolliculitis barbae has on his daily life and employability.  

 All opinions expressed must be accompanied by supporting rationale.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hydrocele/varicocele with orchialgia at the Washington, D.C. VA Medical Center, if possible.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the nature and severity of the bilateral hydrocele/varicocele with orchialgia, to include if any teste has atrophy or if there is deformity of the penis with loss of erectile power.  Also, the examiner should state if there are any residuals associated with his service-connected bilateral hydrocele/varicocele with orchialgia, to include infertility.

The examiner should also comment on the impact the Veteran's service-connected bilateral testicle disabilities have on his daily life and employability.  

 All opinions expressed must be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

